             IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


JONATHAN   CARL ALEXANDER
JOHNSON,

        Plaintiff,

             V.                                          CV 118-194


HIRERIGHT, INC.,

        Defendant.



                                       ORDER




     Before       the    Court   is    the   Parties'      joint    stipulation     of

dismissal with          prejudice.      (Doc.   31.)     All parties signed the

stipulation.       Upon due consideration, the Court finds dismissal

appropriate       pursuant       to    Federal    Rule     of      Civil     Procedure

41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this                 matter   is DISMISSED WITH


PREJUDICE.        The Clerk is DIRECTED to TERMINATE all motions, if

any, and CLOSE this case.             Each party shall bear its own costs and

fees.


     ORDER ENTERED at Augusta, Georgia, this
                                                             OAday
                                                             /             of October,

2019.




                                                J. RAN^iTHALL,/CHIEF JUDGE
                                                uniteD^tates district court
                                                 )UTHERN   DISTRICT OF GEORGIA
